Citation Nr: 1414774	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  12-08 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension as a result of exposure to herbicides. 

2.  Entitlement to service connection for hypothyroidism as a result of exposure to herbicides. 

3.  Entitlement to service connection for a left foot disability. 

4.  Entitlement to service connection for a "fingernail" disability. 

5.  Entitlement to service connection for bilateral hearing loss. 

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs
ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from July 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 decision issued by the Department of Veterans Affairs Regional Office (RO) in Chicago, Illinois.  

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.  


FINDINGS OF FACT

1.  The Veteran has withdrawn his appeal seeking service connection for hypertension as a result of exposure to herbicides.  

2.  The Veteran has withdrawn his appeal seeking service connection for hypothyroidism as a result of exposure to herbicides.  

3.  The Veteran has withdrawn his appeal seeking service connection for a left foot disability.  

4.  The Veteran has withdrawn his appeal seeking service connection for fingernail disability.   

5.  The Veteran has withdrawn his appeal seeking service connection for bilateral hearing loss. 

6.  The Veteran has withdrawn his appeal seeking service connection for tinnitus.   


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On December 3, 2013, the RO received a letter indicating that the Veteran withdrew his claim for service connection for hypertension as a result of exposure to herbicides, hypothyroidism as a result of exposure to herbicides, a left foot disability, fingernail disability, bilateral hearing loss, and tinnitus.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2013); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a Veteran, it ceases to exist; it is no longer pending and it is not viable).

As of December 3, 2013, the Board had not yet issued a final decision on this case. Because the Veteran has clearly expressed his desire to terminate his appeal for these benefits, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for hypertension as a result of exposure to herbicides is dismissed. 

Entitlement to service connection for hypothyroidism as a result of exposure to herbicides is dismissed. 

Entitlement to service connection for a left foot disability is dismissed. 

Entitlement to service connection for a fingernail disability is dismissed. 

Entitlement to service connection for bilateral hearing loss is dismissed. 

Entitlement to service connection for tinnitus is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


